Motions to amend remittitur granted to the following extent: Return of remittitur requested and when returned it will be amended by adding thereto after the words "affirmed without costs" the following: "and that in so far as the appeal taken by Joseph D. McGoldrick, as Comptroller of the City of New York, is concerned, the affirmance was on the grounds that the City Sales Tax, as applied here, violated Article 1, Section 8, Clause 3, and Article 1, Section 10, Clause 2, and Article 6, Clause 2 of the United States Constitution, and on no other grounds." (See281 N.Y. 647; 282 N.Y. 622.) *Page 613